Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6066 Page 1 of 13




                                IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH


      ELIZABETH STRAND and AMARA                     PRELIMINARY RULINGS REGARDING
      ENTERPRISES, INC.,                                USANA’S IN CAMERA REVIEW

                         Plaintiffs,
                                                          Case No. 2:17-cv-00925-HCN-JCB
      v.

      USANA HEALTH SCIENCES, INC.,                      District Judge Howard C. Nielson, Jr.

                         Defendant.                      Magistrate Judge Jared C. Bennett


            This case was referred to Magistrate Judge Jared C. Bennett under 28 U.S.C.

  § 636(b)(1)(A). 1 Before the court is Plaintiffs Elizabeth Strand and Amara Enterprises, Inc.’s

  (collectively, “Ms. Strand”) Short Form Motion to Compel the Production of Documents and

  Deposition Testimony Improperly Withheld as Privileged. 2 The court held oral argument on the

  matter on May 25, 2021. 3 At the conclusion of the hearing, the court ordered Defendant USANA

  Health Sciences, Inc. (“USANA”) to submit the documents for an in camera review. 4 On June 1,

  2021, USANA submitted to the undersigned’s chambers its challenged documents in camera

  with the privilege log in Excel spreadsheet form as the court ordered.




  1
      ECF No. 23, 312.
  2
      ECF No. 391.
  3
      ECF No. 406.
  4
      ECF No. 409.
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6067 Page 2 of 13




             The court has reviewed every document and provides a tentative ruling on each, which is

  provided on the spreadsheet that the parties submitted. The court will provide a link in a separate

  email from chambers that will allow the parties to access the court’s spreadsheet. To provide

  context for the court’s tentative rulings on each document, the court: sets forth the legal

  requirements for (I) attorney-client privilege and (II) work-product protection; (III) shares its

  preliminary legal analysis for the three categories of documents in the reviewed materials; and

  (IV) renders individual preliminary rulings for each document withheld and discusses the

  deposition testimony. Finally, the court (V) orders simultaneous briefing on the court’s tentative

  rulings that will be due on or before August 2, 2021, and will precede oral argument on this

  matter, which is scheduled for August 9, 2021, at 3:00 p.m. via Zoom.

             The court begins by setting forth the standards that it has used in evaluating USANA’s

  privilege claims. The court discusses attorney-client privilege followed by the work-product

  doctrine.

  I.         ATTORNEY-CLIENT PRIVILEGE

             Rule 501 of the Federal Rules of Evidence dictates how privilege is determined. 5

  Pursuant to Rule 501, state law governs the applicability and scope of attorney-client privilege in

  diversity actions. In this case, Ms. Strand’s action against USANA is based on Utah law. “[T]he

  mere existence of an attorney-client relationship ‘does not ipso facto make all communications

  between them confidential.’” 6 Rather, the “communication between a lawyer and client must



  5
      ERA Franchise Sys., Inc. v. N. Ins. Co. of New York, 183 F.R.D. 276, 278 (D. Kan. 1998).
  6
   Gold Standard, Inc. v. Am. Barrick Res. Corp., 801 P.2d 909, 911 (Utah 1990) (quoting Anderson v. Thomas, 159
  P.2d 142, 147 (Utah 1945)).

                                                             2
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6068 Page 3 of 13




  relate to legal advice or strategy sought by the client.” 7 Thus, under Utah law, a party claiming

  attorney-client privilege must establish three elements: “(1) an attorney-client relationship, (2)

  the transfer of confidential information, and (3) the purpose of the transfer was to obtain legal

  advice.” 8 The purpose of attorney-client privilege “is to encourage full and frank communication

  between attorneys and their clients and thereby promote broader public interests in the

  observance of law and administration of justice.” 9 The privilege “protects confidential

  communications by a client to an attorney made in order to obtain legal assistance from the

  attorney in his capacity as a legal advisor.” 10

             Attorney-client privilege protects information only when an attorney is acting in a legal

  capacity. 11 In a corporate setting, “[a] party may successfully demonstrate applicability of the

  privilege to written communication between corporate and management employees by

  establishing that the communication was made in confidence for the primary purpose of

  obtaining legal advice.” 12 “For a communication between non-attorney employees to be held



  7
      In re Grand Jury Proceedings, 616 F.3d 1172, 1182 (10th Cir. 2010) (quotations and citation omitted).
  8
   S. Utah Wilderness All. v. Automated Geographic Reference Ctr., Div. of Info. Tech., 2008 UT 88, ¶ 33, 200 P.3d
  643; see also Utah R. Evid. 504 (providing that a client has a privilege to refuse to disclose and to prevent any other
  person from disclosing confidential communications made for the purpose of facilitating the rendition of
  professional legal services).
  9
      Upjohn Co. v. United States, 449 U.S. 383, 389 (1981).
  10
       In re Grand Jury Proceedings, 616 F.3d at 1182 (quotations and citations omitted).
  11
     See, e.g., id. (“Where questions only request information regarding communications where the attorney was acting
  as a ‘conduit’ for non-confidential information, the client may not invoke the attorney-client privilege.”); Brigham
  Young Univ. v. Pfizer, No. 2:06cv890 TS, 2011 WL 2795892, at *3 (D. Utah July 14, 2011) (finding that
  communications are not privileged if they relate to general business or technical matters); Lifewise Master Funding
  v. Telebank, 206 F.R.D. 298, 304 (D. Utah 2002) (excluding documents not subject to attorney-client privilege
  because the documents were “not shown to be confidential or for legal advice as distinct from business advice”).
  12
     Brigham Young Univ., 2011 WL 2795892, at *3 (quotations and citation omitted); see, e.g., Mission Nat. Ins. Co.
  v. Lilly, 112 F.R.D. 160, 163 (D. Minn. 1986) (“[T]he attorney must be acting in the role of legal counsel with


                                                               3
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6069 Page 4 of 13




  privileged, it must be apparent that the communication from one employee to another was for the

  purpose of the second employee transmitting the information to counsel for advice or the

  document itself must reflect the requests and directions of counsel.” 13

  II.        WORK-PRODUCT DOCTRINE

             The work-product doctrine protects from discovery those documents, things, and mental

  impressions of a party or its representative, particularly its attorney, developed in anticipation of

  litigation.14 The doctrine is not intended to protect work prepared in the ordinary course of

  business or investigative work unless it was done so under the supervision of an attorney in

  preparation “for the real and imminent threat of litigation or trial.” 15 For the doctrine to apply,

  there must be a real and substantial probability that litigation will occur at the time the

  documents were created. In diversity cases, work-product protection is governed by Fed. R. Civ.

  P. 26(b)(3). 16 To establish work-product protection, USANA must show “(1) the materials

  sought to be protected are documents or tangible things; (2) they were prepared in anticipation of

  litigation or for trial; and (3) they were prepared by or for a party or a representative of that

  party.” 17




  respect to the information in issue before the privilege may attach. If the attorney is acting in some other role, as an
  ordinary businessman for example, the privilege may not be properly claimed.”).
  13
    Adams v. Gateway, Inc., No. 2:02-cv-106 TS, 2003 WL 23787856, at *11 (D. Utah Dec. 30, 2003) (quotations
  and footnote omitted).
  14
       Fed. R. Civ. P. 26(b)(3).
  15
       U.S. Fire Ins. Co. v. Bunge N. Am., Inc., 247 F.R.D. 656, 657 (D. Kan. 2007).
  16
     Frontier Refining, Inc. v. Gorman–Rupp Co., 136 F.3d 695, 702 n.10 (10th Cir. 1998) (stating that “[u]nlike the
  attorney client privilege, the work product privilege is governed, even in diversity cases, by a uniform federal
  standard embodied in Fed. R. Civ. P. 26(b)(3)” (quotations and citation omitted)).
  17
       Johnson v. Gmeinder, 191 F.R.D. 638, 643 (D. Kan. 2000).

                                                              4
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6070 Page 5 of 13




             There are two components in determining whether documents are prepared in

  anticipation of litigation. The first is the causation requirement—the primary motivating purpose

  for preparation of the document must be anticipation of litigation rather than preparation in the

  ordinary course of business or preparation required by some external or internal mandate. 18 The

  second component imposes a reasonableness limit on a party’s anticipation of litigation—the

  threat of litigation must be real and imminent. 19 Therefore, a party claiming work-product

  protection must demonstrate the document was prepared principally or exclusively to assist in

  anticipated or ongoing litigation and establish the underlying nexus between the preparation of

  the document and the specific litigation. 20




  18
    If materials are produced in the ordinary and regular course of a discovery opponent’s business, and not to prepare
  for litigation, they are outside the scope of the work-product doctrine. Fed. R. Civ. P. 26(b)(3) advisory committee’s
  note to 1970 amendment. Accordingly, even if litigation is imminent, there is no work-product immunity for
  documents prepared in the ordinary course of business rather than for litigation purposes. Binks Mfg. Co. v. Nat’l
  Presto Indus., 709 F.2d 1109, 1119 (7th Cir. 1983); Wright & Miller, Federal Practice and Procedure,
  Civil, § 2024. That is to say, the mere fact that a discovery opponent anticipates litigation does not qualify an “in-
  house” document as work product. Janicker v. George Washington Univ., 94 F.R.D. 648, 650 (D.D.C. 1982); see,
  e.g., Fine v. ESPN, Inc., No. 5:12-CV-0836, 2015 WL 3447690, at *7 (N.D.N.Y. May 28, 2015) (“[W]hile the Jones
  Affidavit states that the University anticipated litigation at the time of the 2005 investigation . . . , it offers no
  evidence, nor does the University claim now, that the documents produced during the investigation would not have
  been prepared in the same form absent the prospect of litigation . . . .”).
  19
     Because litigation can be anticipated, in a general sense, at the time almost any incident occurs—thus closing off
  much pertinent discovery—courts have interpreted the Rule to require a higher standard of anticipation to give a
  reasonable scope to the protection. There are many formulations of this level of threat, but the cases generally
  concur that a party must show more than a remote prospect, an inchoate possibility, or a likely chance of litigation.
  See, e.g., Kannaday v. Ball, 292 F.R.D. 640, 649 (D. Kan. 2013) (stating that the “reasonableness limit on a party’s
  anticipation of litigation” requires the threat of litigation to be “real” and “imminent”); Leonen v. Johns–Manville,
  135 F.R.D. 94, 97 (D.N.J. 1990) (providing that there must be “an identifiable specific claim or impending litigation
  when the materials were prepared” for the protection to apply); Carver v. Allstate Ins. Co., 94 F.R.D. 131, 134 (S.D.
  Ga. 1982) (explaining that the concern is no longer “with the contingency of litigation” but whether the probability
  of litigation is “substantial and imminent”); Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 865 (D.C.
  Cir. 1980) (stating that a party must demonstrate that “at the very least some articulable claim, likely to lead to
  litigation” had arisen).
  20
       Kannaday, 292 F.R.D. at 648-49.

                                                            5
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6071 Page 6 of 13




           The court next addresses the documents listed in USANA’s privilege log and provided to

  the court for in camera review pursuant to the categories described below. The court presents its

  preliminary legal analysis for each document group, as well as a tentative ruling on each

  document in the privilege log spreadsheet that USANA submitted and a discussion of the

  deposition testimony.

  III.     PRELIMINARY LEGAL ANALYSIS

           The documents submitted for review are divided into three categories and grouped by

  color. 21 These categories generally are comprised of (A) Yellow–Compliance Department

  Memoranda, (B) Pink–Compliance Department Checklists and Forms; and (C) Green–Email

  Communications with Counsel. The preliminary legal analysis for each color group is discussed

  in turn below.

           A.       Yellow–Compliance Department Memoranda

           USANA asserts the memoranda in the Yellow category are protected from disclosure

  under attorney-client privilege. As shown, the court disagrees, and concludes that none of

  documents in this category are attorney-client privileged. The Yellow group of documents is

  comprised of routine memoranda authored by members of the Compliance Department (e.g.,

  Compliance Officers, Compliance Assistants, and Compliance Specialists) and sent to “File” at

  the conclusion of all case investigations. 22 The materials appear to be prepared pursuant to Step 9

  of USANA’s Step-By-Step Procedures for Processing “Serious” Policy Violations (hereafter,


  21
    Because the parties refer to the document groups by color, the court will also refer to the groups by color for ease
  of discussion herein.
  22
    In a corporate setting, “communications from lower echelon employees [are] within the privilege as long as the
  communications were made to the attorney to assist him in giving legal advice to the client corporation.” United
  States v. El Paso Co., 682 F.2d 530, 538 n.8 (5th Cir. 1982) (citing Upjohn Co., 449 U.S. at 391).

                                                            6
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6072 Page 7 of 13




  “Compliance Protocol Sheet”), 23 which is the document setting forth the steps that the

  Compliance Department must perform when it receives complaint information from a DSR or

  DSR Supervisor.

             As discussed, the attorney-client privilege protects only communication primarily

  motivated by the client’s request for legal advice. Here, company policy required preparation of

  the memoranda at the conclusion of compliance investigations as part of a corporate

  recordkeeping exercise. The documents were created during routine investigations into

  unauthorized recruiting and performed within the Compliance Department without involvement

  of counsel. The primary purpose appears to be motivated by business concerns regarding

  unauthorized recruiting and fulfilling obligations under corporate policies and distributor

  contracts which, among other things, permit cancellation of distributorships for “cause” only.

             Accordingly, at this stage, USANA has not shown that the materials were prepared for

  the primary purpose of receiving legal advice, but rather were prepared in the ordinary course of

  business of investigating serious complaints of unauthorized recruiting. The memoranda contain

  no references to law, legal advice, or litigation, and affixing a “Privileged and Confidential

  Prepared at the request of Counsel” label to a memorandum does not magically render it

  privileged when it contains no communication made or work done for the purpose of providing

  legal advice. Moreover, Jim Bramble’s (“Mr. Bramble”) attempt to label all case files

  “memoranda, checklists, and other documents” as necessary investigative steps in connection

  with legal advice is not persuasive. Steps 3-9 in the Compliance Protocol Sheet directly




  23
       ECF No. 405-1 at 2-3.

                                                     7
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6073 Page 8 of 13




  contradict Mr. Bramble’s claim that the documents were intended “exclusively” for him to

  formulate legal advice. 24 Were memoranda such as these attorney-client privileged, then nearly

  every investigative report from the Federal Bureau of Investigation and every other law

  enforcement agency would be attorney-client privileged because someday it may be reviewed by

  an attorney to determine whether to seek charges and how to prove them later. This cannot be.

  Unless USANA can establish otherwise, the court concludes the documents are not attorney-

  client privileged.

             B.       Pink–Compliance Department Checklists and Forms

             USANA asserts both attorney-client privilege and work-product protection for the

  materials in the Pink category. These documents are compliance checklist forms for the purpose

  of aiding Administrative Assistants and Compliance Officers in their investigation of a

  Distributor’s alleged breach. First, the court finds that none of the documents in the Pink

  category are subject to attorney-client privilege for the same reasons as the documents in Yellow

  category. The checklists were created pursuant to internal policy for the purpose of uniformly

  conducting investigations and to mitigate harm to the business from unauthorized recruiting and

  fulfilling contractual obligations, among other things. The content of these checklists does not

  encompass or reveal legal advice, and the underlying facts and events contained therein are not

  subject to privilege.

             Next, the court finds the documents are not entitled to work-product protection. The

  work-product doctrine protects documents primarily motivated by a corporation’s involvement in




  24
       ECF No. 400-3 at ¶ 5.

                                                     8
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6074 Page 9 of 13




  or reasonable anticipation of litigation. Here, the documents were created in the ordinary course

  of business and prepared pursuant to internal policy and procedure, and although USANA may

  have anticipated litigation, this was not the motivating factor for creating the documents.

  Therefore, because they were created in accordance with company policy in the ordinary course

  of business, such documents are not protected by the work-product doctrine unless USANA can

  show that they were specifically created to aid litigation strategy or defenses.

             C.      Green–Email Communications with Counsel

             USANA alleges that the email communications in the Green category are protected from

  disclosure under attorney-client privilege and the work-product doctrine. 25 The court concludes

  that most of the documents in the Green category are not attorney-client privileged

  communications or protected under the work-product doctrine. Most of the documents relate to

  Dr. Strand’s participation in the Ariix webinar and cancellation of Ms. Strand’s Distributorship.

  The email communications are made by or sent to in-house counsel, Mr. Bramble.

             Attorney-client privilege protects only confidential communications made for the purpose

  of facilitating the rendition of professional legal services to the client. Where an attorney is

  functioning in some other capacity (e.g., as a business advisor), there is no privilege. Here, Mr.

  Bramble’s communications with USANA executives, Division Directors, and Compliance

  Committee members are business-related, not legal. In general, they summarize discussions and

  provide updates to USANA employees on the progress of the Strand investigation and do not

  appear to be created for the purpose of seeking or transmitting legal advice. Mr. Bramble’s status




  25
       USANA asserts only attorney-client privilege for Documents 552-53, 555-84, 558-90.

                                                           9
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6075 Page 10 of 13




  as an attorney does not transform what would otherwise be business communications into legal

  communications. For example, Mr. Bramble’s July 12, 2011 email to Executive Management

  (Document D) provides an update on the situation with Dr. Strand and Ms. Strand, describes

  communications with them, gives his impression of the situation, and relays next steps. Indeed,

  USANA’s own internal description of the communication is “Jim Bramble’s email information

  management of Strand situation.” The fact that Mr. Bramble, an attorney, drafted this status

  update communication does not turn the email into a privileged communication. 26 Likewise, the

  content of Mr. Bramble’s communication to the Compliance Committee does not support a

  finding that rendering legal advice was the predominant purpose. For example, the content of the

  September 7, 2011 communication (Document 573) itself establishes the purpose was business,

  not legal, advice as Mr. Bramble directly states in the email that, “Dan has authorized me to send

  summary for your vote on this case.” However, the communication between Mr. Bramble and

  Keng Hean Ng that follows this email does pertain to legal advice and, therefore, that

  communication is privileged and should be redacted.

          The court is also not convinced that the draft letter sent to Mr. Bramble for approval

  (Document A) entitled, “what do you think thumbs up send it thumbs down means don’t,”

  contains legal advice. The mere fact that legal counsel was involved in drafting a letter does not

  automatically render it subject to attorney-client privilege. Based on the content and the context




  26
    Walker v. N.H. Admin. Office of the Courts, No. 11-CV-421-PB, 2013 WL 672584, at *8 (D.N.H. Feb. 22, 2013)
  (noting that investigation summaries and updates are not legal advice).

                                                       10
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6076 Page 11 of 13




  of the draft letter, there is no evidence of legal advice within the document or that legal advice

  was sought or given. 27

          As for USANA’s assertions of work-product protection, the court does not find it applies.

  The fact that USANA may have anticipated litigation does not make all documents thereafter

  generated by or for in-house counsel automatically protected under the work-product doctrine.

  Here, although litigation may have been anticipated, the primary concern of the communications

  does not involve the facilitation of legal advice but rather is business-focused as USANA

  strategizes the appropriate course of action in light of Ariix’s competitive posture and the

  Strand’s engagement with a direct competitor.

          Moreover, Mr. Bramble’s involvement in the investigation appears, in part, tailored to

  impress upon Dr. Strand and Ms. Strand the seriousness in which USANA viewed their actions.

  This suggests a business rather than a legal purpose. Although the information developed during

  the course of the investigation may be helpful in future legal proceedings against Ms. Strand,

  USANA has shown neither that the emails contain confidential communication made for the

  purpose of facilitating the rendition of legal advice nor that the emails were motivated by the

  anticipated litigation rather than by something else.

  IV.     INDIVIDUAL RULINGS AND DEPOSITION TESTIMONY

          The court renders individual preliminary rulings for each document withheld as

  privileged. As noted above, the court reviewed each document to determine whether

  attorney-client privilege or the work-product doctrine applies. The court’s rulings with respect to


  27
    In re Syngenta AG MIR Corn Litig., No. 14-MD-2591-JWL, 2017 WL 1106257, at *7 (D. Kan. Mar. 24, 2017)
  (“[T]he attorney-client privilege does not attach to simple editing or ‘word-smithing’ by counsel.”); see also
  Entrata, Inc. v. Yardi Sys., Inc., No. 2:15-CV-00102-CW-PMW, 2018 WL 3055755, at *3 (D. Utah June 20, 2018).

                                                        11
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6077 Page 12 of 13




  each document in the privilege log and submitted in camera are provided on the spreadsheet that

  USANA submitted. The court will provide a link in a separate email from chambers that will

  allow the parties to access the court’s spreadsheet.

             As to USANA’s assertions of attorney-client privilege during the depositions of Dan

  Whitney, 28 James Bramble, 29 Lori Truman, 30 and Kevin Guest, 31 it appears that USANA’s

  counsel improperly directed the deponents not to answer certain questions about the Strand

  investigation on the basis of attorney-client privilege. Counsel’s deposition questions present as

  being questions of fact, which are not subject to attorney-client privilege. Given the

  well-established rule that the privilege protects communications rather than historical facts or

  events, 32 and considering the court’s preliminary rulings on privilege set forth herein, the court

  finds USANA’s invocation of privilege during the depositions improper. Ms. Strand requests that

  the court reopen the depositions for the deponents to answer the questions. At this stage, the

  court is not inclined to wholly reopen the depositions but rather is inclined to allow Ms. Strand to

  re-depose the deponents by written questions pursuant to Fed. R. Civ. P. 31(2)(A)(ii). The parties

  should address the propriety of the assertions of privilege as to the deposition testimony and the

  appropriate remedy in the event the court concludes the solicited testimony is not subject to

  attorney-client privilege in their briefing memoranda.




  28
       ECF No. 391-2.
  29
       ECF No. 391-3.
  30
       ECF No. 391-4.
  31
       ECF No. 391-5.
  32
       Upjohn Co., 449 U.S. at 395.

                                                    12
Case 2:17-cv-00925-HCN-JCB Document 453 Filed 07/20/21 PageID.6078 Page 13 of 13




  V.     ORDER FOR BRIEFING

         The parties shall file simultaneous briefing regarding the court’s tentative rulings no later

  than August 2, 2021. The parties’ briefs shall not exceed 10 pages (including caption, facts, and

  legal arguments). The briefing should also address whether the court should impose the

  reasonable expenses of preparing and litigating the motion to compel under Fed. R. Civ. P.

  37(a)(5). Oral argument is scheduled for August 9, 2021, at 3:00 p.m. via Zoom.

         IT IS SO ORDERED.

         DATED July 20, 2021.

                                                BY THE COURT:




                                                JARED C. BENNETT
                                                United States Magistrate Judge




                                                  13
